Title: To Thomas Jefferson from James Madison, 3 November 1808
From: Madison, James
To: Jefferson, Thomas


                  
                     Dr Sir, 
                     Novr. 3d. 1808 Williamsburg
                  
                  Permit me to add my Testimony to that of others, of much more Consequence than mine, of the Merits of Dr. Upshaw, who offers his Services as a Hospital Surgeon. To the valuable medical requisitions, which he made during a considerable Residence in France, he unites a general Stock of Information, a quickness of Conception, & an Integrity, which afford the Assurance of his proving himself to be highly worthy of the Post, which he solicits. He has, moreover, always discovered the good Sense, & the real Patriotism, not only to approve, but to be the warm & zealous Friend of the present Administration 
                  With the highest Respect & Esteem, I am Dr Sir—Yr. Friend & Sevt.
                  
                     J Madison 
                     
                  
               